                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
MAXIM INC.,                                                        DOC #: _________________
                                                                   DATE FILED: _3/3/2020________
                              Plaintiff,

               -against-                                                 19 Civ. 4582 (AT)

KARMA INTERNATIONAL, LLC,                                                     ORDER

                        Defendant.
ANALISA TORRES, District Judge:

        On October 9, 2019, the Court ordered the parties to submit a joint status letter by March
2, 2020, in advance of the case management conference scheduled for March 9, 2020. ECF No.
49 ¶ 16. That submission is now overdue. Accordingly, it is ORDERED that by March 4, 2020,
at 5:00 p.m., the parties shall submit their joint status letter.

       SO ORDERED.

Dated: March 3, 2020
       New York, New York
